EXHIBIT 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 9

TO MASTER REPURCHASE AGREEMENT

Amendment No. 9 dated as of May 31, 2006 (this “Amendment”), by and between BEAR
STEARNS MORTGAGE CAPITAL CORPORATION (the “Buyer”) and HOMEBANC FUNDING CORP. II
(the “Seller”).

RECITALS

The Buyer and the Seller are parties to that certain Master Repurchase
Agreement, dated as of April 29, 2004 and as amended by Amendment No. 1 and
Joinder dated as of June 7, 2004, Amendment No. 2 dated as of June 25, 2004,
Amendment No. 3 dated as of December 27, 2004, Amendment No. 4 dated as of
January 24, 2005, Amendment No. 5 dated as of July 13, 2005, Amendment No. 6
dated as of September 12, 2005, Amendment No. 7 dated as of September 29, 2005
and Amendment No. 8, dated as of December 22, 2005 (the “Existing Repurchase
Agreement” as amended by this Amendment, the “Repurchase Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement.

The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1.    Exhibits. Exhibit VIII to the Existing Repurchase Agreement is
hereby amended by deleting it in its entirety and replacing it with Exhibit A to
this Amendment.

SECTION 2.    Conditions Precedent. This Amendment shall become effective as of
May 31, 2006 (the “Amendment Effective Date”) subject to the satisfaction of the
following conditions precedent:

2.1      Delivered Documents. On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:

(a)          this Amendment, executed and delivered and duly authorized officers
of the Buyer and the Seller;

(b)          Amended and Restated Limited Guaranty, executed and delivered and
duly authorized officers of the Buyer and the Limited Guarantor; and

(c)          such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

 

 


--------------------------------------------------------------------------------



 

 

SECTION 3.    Representations and Warranties. The Seller hereby represents and
warrants to the Buyer that after giving effect to this Amendment it is in
compliance with all the terms and provisions set forth in the Existing
Repurchase Agreement on its part to be observed or performed, and that no Event
of Default has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 11 of the Existing
Repurchase Agreement.

SECTION 4.    Fees. The Seller agrees to pay as and when billed by the Buyer all
of the reasonable fees, disbursements and expenses of counsel to the Buyer in
connection with the development, preparation and execution of, this Amendment or
any other documents prepared in connection herewith and receipt of payment
thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

SECTION 5.    Confidentiality. The parties hereto acknowledge that the
confidentiality provisions set forth in Section 29 of the Repurchase Agreement
shall apply to this Amendment.

SECTION 6.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION 8.    Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 9    Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

 

-2-

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

BEAR STEARNS MORTGAGE CAPITAL CORPORATION,

as Buyer

 

By:

/s/ DAVID S. MARREN                                

Name: David S. Marren

 

Title:

Senior Vice President

HOMEBANC FUNDING CORP. II,

as Seller

 

By:

/s/ JAMES L. KRAKAU                                

Name: James L. Krakau

Title: Treasurer

 

Amendment No. 9 – Master Repurchase Agreement

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A TO AMENDMENT NO. 9

TO MASTER REPURCHASE AGREEMENT

Exhibit VIII

Limited Guarantor’s Officer’s Certificate

I, ___________________, do hereby certify that I am duly elected, qualified and
authorized officer of HomeBanc Corp. (the “Limited Guarantor”). This Certificate
is delivered to you in connection with Section 12(d)(iv) of the Master
Repurchase Agreement dated as of April 29, 2004, among Seller and Bear Stearns
Mortgage Capital Corporation (as amended to date, the “Agreement”). I hereby
certify that, as of the date of the financial statements attached hereto and as
of the date hereof, the Limited Guarantor is and has been in compliance with all
the terms of the Agreement and, without limiting the generality of the
foregoing, I certify that:

(i)    No Default or Event of Default has occurred or is continuing. [If any
Default or Event of Default has occurred and is continuing, Seller shall
describe the same in reasonable detail and describe the action the Seller has
taken or proposes to take with respect thereto.]

(ii)   Attached hereto as Schedule 1 is a true and correct list of all Mortgage
Loans purchased by Buyer and held by the related Custodian pending repurchase.

IN WITNESS WHEREOF, I have set my hand this _____ day of ________, ________.

 

By:

Name:

Title:

 

 

 


--------------------------------------------------------------------------------



 

 

[Schedule 1]

 

[to Officer’s Certificate]

 

 

 

 

-2-

 

 

 